Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issue herein and in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, is the same and that the appraised value, less any additions made by reason of the so-called Japanese consumption tax, represents the export value, and that there is no higher foreign value.
On the agreed facts I find and hold the proper dutiable export value of the rayon wearing apparel and the rayon footwear on the invoices covered by said appeals to be the value found by the appraiser, less any additions made by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.